PER CURIAM:*
Rolando Villanueva-Garcia (Villanueva) appeals the sentence he received after he pleaded guilty to illegal reentry subsequent to deportation, in violation of 8 U.S.C. § 1326. Villanueva’s argument that the district court failed to articulate oral and written reasons for its upward departure from the guidelines range of imprisonment does not amount to plain error. See United States v. Olano, 507 U.S. 725, 732-34, 113 S.Ct. 1770, 123 L.Ed.2d 508 (1993); United States v. Zuniga-Peralta, 442 F.3d 345, 347 (5th Cir.), cert. denied, — U.S. -, 126 S.Ct. 2954, 165 L.Ed.2d 975 (2006). Nor does his argument that the extent of the departure was unreasonable show plain error. See Olano, 507 U.S. at 732-34, 113 S.Ct. 1770; Zuniga-Peralta, 442 F.3d at 347.
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.